DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-12, 14, and 16-18 are allowed. 
The application has been amended as follows:
Replace “in association with the correspondence table indexes” with -in association with correspondence table indexes- in claim 1, lines 22-23.
Replace “in association with the correspondence table indexes” with -in association with correspondence table indexes- in claim 16, line 18.
Replace “in association with the correspondence table indexes” with -in association with correspondence table indexes- in claim 17, line 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent 




/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/6/2021